DETAILED ACTION
This Non Final Office Action is in response to Application filed on 04/26/2021.
Claims 1-20 filed on 04/26/2021 are being considered on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 04/26/2021are accepted.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/26/2021, 09/20/2021 and 04/12/2022 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly an initialed and dated copy of Applicant's IDS form 1449 filed 04/26/2021, 09/20/2021 and 04/12/2022 are attached to the instant Office action. 

Claim Objections
Claims 4 and 15 are objected to because of the following informalities:  
Claim 4 recites “wherein the set termination stage of the biometric verifier”, which is not clear which termination stage of which biometric verifier the claim recitation is refereeing to. For examination purpose, it is interpreted as described in the below rejection. 
Claim 15 is not clear whether it is an independent claim or a dependent claim. If claim 15 is intended to be recited as an independent claim, the examiner recommends recites all limitations of claim 1 instead of only referring to claim 1. For examination purpose, claim 15 is interpreted as a dependent claim. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-9, 11-12 of US patent US 10990658 B2, hereinafter 658, in view of Rickman (US 20110032076 A1), hereinafter Rickman and Subramaniam et. al. (US 20140214630 A1), hereinafter Subramaniam.
Instant Application 17/240,059
US 10990658 B2
1. A user verification method, comprising: obtaining a plurality of biometric verifiers, at least one of the biometric verifiers being configured to perform a verification process that terminate at any one of a plurality of successive verification stages; 
1. A user verification method comprising: obtaining a plurality of biometric verifiers, each biometric verifier of the plurality of biometric verifiers configured to be executed to perform a verification operation that terminates at any verification stage of a plurality of successive verification stages to output an individual verification result; 
setting a termination stage of each biometric verifier of the plurality of biometric verifiers, such that each biometric verifier of the plurality of biometric verifiers is associated with a separate termination stage of a particular combination of termination stages, respectively, wherein the termination stage of each biometric verifier is one of the plurality of successive verification stages; 
… selecting, by the controller, a termination stage from among the plurality of successive verification stages of each biometric verifier of the plurality of biometric verifiers in accordance with a particular set of termination stages of the plurality of sets of termination stages, such that each biometric verifier of the plurality of biometric verifiers is associated with a separate termination stage of a particular combination of termination stages, respectively
executing the plurality of biometric verifiers, based on the particular combination of termination stages associated with the plurality of biometric verifiers, to generate a plurality of outputs; 
… executing, by the controller, the plurality of biometric verifiers, based on the particular combination of termination stages associated with the plurality of biometric verifiers in accordance with the particular set of termination stages corresponding to the identified application type associated with the application from which the verification request is received, to generate a plurality of outputs…
fusing the plurality of outputs based on the particular combination of termination stages associated with the plurality of biometric verifiers to generate a result; and 
; fusing, by the controller, the plurality of outputs based on the particular combination of termination stages associated with the plurality of biometric verifiers to generate a result…
verifying a user based on the result.
 …verifying, by the controller, a user based on the result.
2. The method of claim 1, wherein each verification stage of the plurality of successive verification stages corresponds to at least one of a particular verification performance, a particular verification accuracy, and a particular verification speed.
2. The method of claim 1, wherein, each given verification stage of the plurality of successive verification stages corresponds to at least one of a particular performance, verification accuracy and verification speed related to the individual verification result that is an output of the verification operation when the verification operation is terminated at the given verification stage.
3. The method of claim 1, wherein each biometric verifier is configured to be executed to output an individual verification result through a set of stages of the biometric verifier, the set of stages including at least one stage.
Please see claim 1
4. The method of claim 3, wherein the set termination stage of the biometric verifier is a particular stage of the plurality of successive verification stages, and each biometric verifier is configured to be executed to output an individual verification result corresponding to the set termination stage of the biometric verifier.
Please see claim 1
5. The method of claim 1, wherein the setting includes setting the termination stage based on a particular criterion.

6. The method of claim 5, wherein the particular criterion includes at least one of: an application type associated with a received verification request, a security level associated with the received verification request, a sensing environment associated with a user verification apparatus, a determination of whether the at least one biometric verifier is to be executed to perform main verification or auxiliary verification, and a selection by the user at a user interface.

7. The method of claim 4, wherein the setting includes setting, to be the set termination stage, a particular stage of the plurality of successive verification stages at which a verification rate (VR) and a false acceptance rate (FAR) associated with an individual verification result of the particular stage at least meet a threshold VR and a threshold FAR, respectively, based on a particular criterion.
3. The method of claim 1, wherein the selecting includes selecting, to be the termination stage of at least one biometric verifier, a particular verification stage of the plurality of successive verification stages of the at least one biometric verifier at which a verification rate (VR) and a false acceptance rate (FAR) associated with an individual verification result of the particular verification stage at least meet a threshold VR and a threshold FAR, respectively, based on the application type associated with the application from which the verification request is received.
8. The method of claim 1, wherein the plurality of biometric verifiers are configured to be executed to perform biometric verification of different modalities.
4. The method of claim 1, wherein the biometric verifiers are configured to be executed to perform biometric verification of different modalities.
9. The method of claim 1, wherein each biometric verifier of the plurality of biometric verifiers is configured to be executed to perform biometric verification based on received biometric information, the received biometric information including one of a face, a fingerprint, an iris, a vein, palm lines, a shape of an ear, and an electrocardiogram (ECG).
5. The method of claim 1, wherein each biometric verifier of the plurality of biometric verifiers is configured to be executed to perform biometric verification based on received biometric information, the received biometric information including one of a face, a fingerprint, an iris, a vein, palm lines, a shape of an ear, and an electrocardiogram (ECG).
10. The method of claim 1, wherein the fusing includes fusing the plurality of outputs based on executing a fusion model corresponding to the particular combination of termination stages associated with the plurality of biometric verifiers among a plurality of fusion models associated with separate, respective combinations of termination stages associated with the plurality of biometric verifiers .
6. The method of claim 1, wherein the fusing includes fusing the plurality of outputs based on executing a fusion model corresponding to the particular combination of termination stages associated with the plurality of biometric verifiers among a plurality of fusion models associated with separate, respective combinations of termination stages associated with the plurality of biometric verifiers.
11. The method of claim 1, wherein the verifying includes verifying the user based on comparing the result of the fusing and a threshold value corresponding to the particular combination of termination stages of the plurality of biometric verifiers.
7. The method of claim 1, wherein the verifying includes verifying the user based on comparing the result of the fusing and a threshold value corresponding to the selected termination stages of the plurality of biometric verifiers.
12. The method of claim 1, wherein at least one biometric verifier of the plurality of biometric verifiers includes a fingerprint verifier, the fingerprint verifier is configured to be executed to output an individual verification result based on executing each stage of a plurality of stages of the fingerprint verifier, executing a first stage of the plurality of stages includes outputting an overlapping area and a matching score between a registered fingerprint image and an input fingerprint image, and executing a second stage of the plurality of stages includes outputting matching scores between the registered fingerprint image and blocks generated based on partitioning the input fingerprint image.
8. The method of claim 1, wherein, at least one biometric verifier of the plurality of biometric verifiers includes a fingerprint verifier, the fingerprint verifier is configured to be executed to output an individual verification result based on executing each verification stage of the plurality of successive verification stages of the fingerprint verifier, executing a first verification stage of the plurality of successive verification stages includes outputting an overlapping area and a matching score between a registered fingerprint image and an input fingerprint image, and executing a second verification stage of the plurality of successive verification stages includes outputting matching scores between the registered fingerprint image and blocks generated based on partitioning the input fingerprint image.
13. The method of claim 1, wherein at least one biometric verifier of the plurality of biometric verifiers includes a face verifier, and the face verifier is configured to be executed to output an individual verification result of each layer based on comparing features to be output by multiple layers in a neural network, based on an input image and features of a stored registered image corresponding to the layers.
9. The method of claim 1, wherein, at least one biometric verifier of the plurality of biometric verifiers includes a face verifier, the face verifier is configured to be executed to output an individual verification result of each layer based on comparing features to be output by multiple layers in a neural network, based on an input image and features of a stored registered image corresponding to the layers.
14. The method of claim 1, wherein the setting includes selecting one biometric verifier of the plurality of biometric verifiers as a main verifier, selecting another biometric verifier of the plurality of biometric verifiers as a sub-verifier, and selecting, from a plurality of separate combinations of a termination stage of the main verifier and a termination stage of the sub-verifier, a particular combination of the termination stage of the main verifier and the termination stage of the sub-verifier that increases a level of the termination stage of the main verifier, wherein the fusing includes fusing the plurality of outputs using a fusion model configured to output a final verification result to verify the user based on an input vector of a dimension corresponding to an output of a set termination stage of the particular combination of termination stages.
Please see claim 1
15. A non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the method of claim 1.
Claim 1
Claim 16
Claim 11
Claim 17
Claim 12
Claim 18
Claim 11
Claim 19. A smart phone…
Claim 11
Claim 20
Claim 11


Although the conflicting claims are not identical, they are not patentably distinct from each other because claims of 658 contains every element of the claims  of instant application except for the bolded limitations as seen in the above table.  However, 
Regarding claim 5, Rickman discloses the setting includes setting the termination stage based on a particular criterion (Rickman, criterion includes accuracy and speed as disclosed in [0011], further in [0036,0044-0045]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 658 to incorporate the teaching of Rickman to utilize the above feature, with the motivation of providing improved performance with search plan for identifying potential matches to one or more biometric samples, as recognized by (Rickman Abstract and throughout).
 
Regarding claim 6, wherein the particular criterion includes at least one of: an application type associated with a received verification request, a security level associated with the received verification request, a sensing environment associated with a user verification apparatus, a determination of whether the at least one biometric verifier is to be executed to perform main verification or auxiliary verification, and a selection by the user at a user interface (Rickman [0011] “ recognize the capability to prioritize biometric matching queries according to user requirements, such as speed or accuracy.”, [0044-0045]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 658 to incorporate the teaching of Rickman to utilize the above feature, with the motivation of providing improved performance with search plan for identifying potential matches to one or more biometric samples, as recognized by (Rickman Abstract and throughout).
Regarding claim 7, Rickman discloses … based on a particular criterion (Rickman, [0011, 0028-0029, 0044] “…the capability to prioritize biometric matching queries according to user requirements, such as speed (i.e. threshold VR) or accuracy (threshold FAR). Teachings of certain embodiments may also receive multiple biometric sample inputs and generate prioritized biometric matching queries based on these inputs.”, “…search performance parameters 130 may include optimized search parameters, such as response time (i.e. verification rate), potential match accuracy (i.e. false acceptance rate), and/or required computing resources.”, “search performance parameters 130 may represent preferred or required parameters… a preferred search performance parameter may specify that a searching technique attempt to achieve a certain goal (i.e. threshold), such as performing a query in under a specified period of time (i.e. threshold VR)”, examiner asserts that user requirement of accuracy correspond to requiring the accuracy of a certain percentage, hence threshold.  Similarly with time as shown illustrated in the example in [0029] and [0044], plurality of successive verification stages corresponding to the number of accuracy levels/filter levels). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 658 to incorporate the teaching of Rickman to utilize the above feature, with the motivation of providing improved performance with search plan for identifying potential matches to one or more biometric samples, as recognized by (Rickman Abstract and throughout).
Regarding claim 14, Rickman discloses selecting one biometric verifier of the plurality of biometric verifiers as a main verifier, selecting another biometric verifier of the plurality of biometric verifiers as a sub-verifier, and selecting, from a plurality of separate combinations of a termination stage of the main verifier and a termination stage of the sub-verifier, a particular combination of the termination stage of the main verifier and the termination stage of the sub-verifier that increases a level of the termination stage of the main verifier (Rickman, [0044], “…the biometric samples 120 may be a MedLow single finger biometric…Because speed is a priority, the biometric query plan generator 110 may send the face biometric to a face-matching query, setting a high-false accept rate threshold that ensures that the matching entry will be returned if the entry is in the face-matching gallery.”, examiner asserts that “MedLow single finger biometric” is a “characterization of biometric search techniques” as indicated in [0031] and determine the stage at which search will be performed, Rickman further discloses in [0044] “The search performance parameters 130 may specify that response time is a priority and that the accuracy should be gr[e]ater than that can be accomplished with just a face matching query.”, where the accuracy level, i.e. termination stage, is greater for the face biometric, i.e. main verifier). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 658 to incorporate the teaching of Rickman to utilize the above feature, with the motivation of providing improved performance with search plan for identifying potential matches to one or more biometric samples, as recognized by (Rickman Abstract and throughout).
Regarding claim 15, Rickman discloses a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the method of claim 1 ([0003] and rationale in claim 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 658 to incorporate the teaching of Rickman to utilize the above feature, with the motivation of providing improved performance with search plan for identifying potential matches to one or more biometric samples utilizing a computer system including computer medium, as recognized by (Rickman Abstract, [0003] and throughout).
Regarding claim 19, Subramaniam discloses a smart phone with fingerprint recognition, voice recognition, face recognition (Subramaniam [0031] “the electronic device (101) can be selected from a group comprising of a tablet, a smart phone, a kiosk device, a dedicated point of sale system or any other electronic device which is enabled with a User Identification Module (108) such as, RFID/NFC card reader or magnetic tape reader, registered email id, cellphone number, internet login id, wireless mobile pairing and a biometric authentication module (109) such as a voice biometric, a fingerprint biometric, an eye retina scan, face recognition…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rickman to incorporate the teaching of Subramaniam to utilize the above feature, with the motivation of enabling biometric authentication on buyers/users on portable electronic devices before granting an instantaneous loan for purchased products, as recognized by (Subramaniam Abstract and throughout).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. (FP 7.08.aia)

Claims 1-11 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rickman (US 20110032076 A1), hereinafter Rickman.

	
Regarding claims 1, Rickman teaches a user verification method (Rickman, Abstract “The biometric query plan provides a search plan for identifying potential matches to the one or more biometric samples.”, Rickman further discloses the motivation of the biometric samples is for biometric human/identity verification, [0002] “Biometric verification and identification systems may be used in a variety of applications.”, [0010] “sing biometric systems to verify and/or identify a human subject”, further in [0034 and 45]), comprising: 
obtaining a plurality of biometric verifiers (Rickman [0013] The biometric samples 120 of system 100 may include any suitable biometric samples. For example, the biometric samples 120 may be of any suitable modality. A biometric modality is a type or class of biometric system. Examples of biometric modalities may include, but are not limited to, face, fingerprint, gait, hand geometry, iris, keystroke dynamics, signature, and vascular modalities.”), 
at least one of the biometric verifiers being configured to perform a verification process that terminate at any one of a plurality of successive verification stages (Rickman discloses in [0013] biometric modalities for verifications/matching such as “face, fingerprint, gait, hand geometry, iris, keystroke dynamics, signature, and vascular modalities”, and [0011] prioritizing biometric matching/verification is based on accuracy and speed, Rickman further discloses in e.g. [0028 20, 0031, 0033, 0038] parameters that characterize the biometric search technique, which depends on various accuracy levels, where the biometric search techniques account for variables that include, [0031] filter level, sample quality and gallery size. Examiner asserts that matching search technique is associated with a biometric verification technique where there are levels/termination stages of matching search techniques/verifications, where such levels/termination stages may depend on different accuracy level, which is dependent on biometric sample characteristics and associated gallery as disclosed in [0020, 0033]. Therefore, the matching engine of each biometric sample (e.g. face, iris, finger…etc.) may perform a search technique that depends on accuracy level desired (i.e. termination stage), which may be contingent on variables such as filter level, sample quality available (e.g. High, MedHigh, MedLow, Low) and gallery size available.); 
setting a termination stage of each biometric verifier of the plurality of biometric verifiers, such that each biometric verifier of the plurality of biometric verifiers is associated with a separate termination stage of a particular combination of termination stages, respectively, wherein the termination stage of each biometric verifier is one of the plurality of successive verification stages (Rickman further discloses in [0011] “…select, execute, and/or modify biometric matching queries according to specified parameters. Teachings of certain embodiments may also recognize the capability to prioritize biometric matching queries according to user requirements”, Rickman illustrates examples of combining various biometric samples in (Rickman [0044-0045]). Example in [0044] where a combination of (MedLow single finger biometric and a MedHigh face biometric) is shown where 1) a particular accuracy level/stage is set for face biometric by selecting a high-false accept rate and then 2) a particular accuracy level/stage is set for the finger by selecting a accuracy level such that “filter level” to be focused on the results from the face biometric in order to reduce response time as disclosed in [0044], then the results are fused/combined together to produce results. Therefore, examiner asserts that (different accuracy levels, which are characterize by biometric search techniques, which account for variables including, filter levels, sample quality, gallery size) correspond to termination stages that may be imposed on biometric samples, where such stages dictate the accuracy levels. Examiner further asserts that successive verification stages correspond to the various accuracy levels that extend from low accuracy to high accuracy, where such higher accuracy level is inversely proportional to response time and is a function of biometric quality sample and gallery size, criterion includes accuracy and speed as disclosed in [0011], [0044-0045] discloses the individual results of each biometric sample at the particular accuracy level/filter lever and then combining the results, fusing the results for example in [0044-0045] is based the different accuracy level/filter level associated with the biometric sample 0073); 
executing the plurality of biometric verifiers, based on the particular combination of termination stages associated with the plurality of biometric verifiers, to generate a plurality of outputs (Rickman [0044-0045]). Example in [0044] where a combination of (MedLow single finger biometric and a MedHigh face biometric) is shown where 1) a particular accuracy level/stage is set for face biometric by selecting a high-false accept rate and then 2) a particular accuracy level/stage is set for the finger by selecting a accuracy level such that “filter level” to be focused on the results from the face biometric in order to reduce response time as disclosed in [0044], then the results are fused/combined together to produce results); 
fusing the plurality of outputs based on the particular combination of termination stages associated with the plurality of biometric verifiers to generate a result (Rickman Example in [0044] where a combination of (MedLow single finger biometric and a MedHigh face biometric) is shown where 1) a particular accuracy level/stage is set for face biometric by selecting a high-false accept rate and then 2) a particular accuracy level/stage is set for the finger by selecting a accuracy level such that “filter level” to be focused on the results from the face biometric in order to reduce response time as disclosed in [0044] “…the candidate list returned by the fingerprint matching engine may be sent with the potential matches from the face-matching query to a fusion engine, which will determine the final match.”); and 
verifying a user based on the result (Rickman discloses the motivation of the biometric samples is for biometric human/identity verification, [0002] “Biometric verification and identification systems may be used in a variety of applications.”, [0010] “sing biometric systems to verify and/or identify a human subject”, further in [0034 and 45]).

Claim 16 is directed to an apparatus associated with the method claimed in claim 1. Claim 16 is similar in scope to claim 1, and is therefore rejected with the same rationale and motivation as claim 1.
  
Regarding claim 2, Rickman teaches the method of claim 1, wherein each verification stage of the plurality of successive verification stages corresponds to at least one of a particular verification performance, a particular verification accuracy, and a particular verification speed (Rickman discloses in [0031, 0033] different accuracy levels, which are characterize by biometric search techniques, which account for variables including, filter levels, sample quality, gallery size” correspond to termination stages that may be imposed on biometric samples, where such stages dictate the accuracy levels. That successive verification stages correspond to the various accuracy levels that extend from low accuracy to high accuracy, where such higher accuracy performance level is inversely proportional to response time/speed and is a function of biometric quality sample and gallery size, [0044-0045] illustrates combining two biometric samples with their respective termination stage, Example in [0044] where a combination of (MedLow single finger biometric and a MedHigh face biometric) is shown where 1) a particular accuracy level/stage is set for face biometric by selecting a high-false accept rate and then 2) a particular accuracy level/stage is set for the finger by selecting a accuracy level such that “filter level” to be focused on the results from the face biometric in order to reduce response time as disclosed in [0044])  

Claim 17 is directed to an apparatus associated with the method claimed in claim 2. Claim 17 is similar in scope to claim 2, and is therefore rejected with the same rationale and motivation as claim 2.

Regarding claim 3, Rickman teaches the method of claim 1, wherein each biometric verifier is configured to be executed to output an individual verification result through a set of stages of the biometric verifier, the set of stages including at least one stage (Rickman discloses in [0044] where a combination of (MedLow single finger biometric and a MedHigh face biometric) is shown where 1) a particular accuracy level/stage is set for face biometric by selecting a high-false accept rate and then 2) a particular accuracy level/stage is set for the finger by selecting a accuracy level such that “filter level”, where the MedHigh and MedLow are examples of different sage to output a result based on the above stage).  

Claim 18 is directed to an apparatus associated with the method claimed in claim 3. Claim 18 is similar in scope to claim 3, and is therefore rejected with the same rationale and motivation as claim 3.

Regarding claim 4, Rickman teaches the method of claim 3, wherein the set termination stage of the biometric verifier is a particular stage of the plurality of successive verification stages, and each biometric verifier is configured to be executed to output an individual verification result corresponding to the set termination stage of the biometric verifier (Rickman e.g. [0044] where the different biometrics include e.g. “MedLow single finger biometric and a MedHigh face biometric” producing individual results which are fused).  

Regarding claim 5, Rickman teaches the method of claim 1, wherein the setting includes setting the termination stage based on a particular criterion (Rickman, criterion includes accuracy and speed as disclosed in [0011], further in [0036,0044-0045]).   

Regarding claim 6, Rickman teaches the method of claim 5, wherein the particular criterion includes at least one of: an application type associated with a received verification request, a security level associated with the received verification request, a sensing environment associated with a user verification apparatus, a determination of whether the at least one biometric verifier is to be executed to perform main verification or auxiliary verification, and a selection by the user at a user interface (Rickman [0011] “ recognize the capability to prioritize biometric matching queries according to user requirements, such as speed or accuracy.”, [0044-0045]).  

Regarding claim 7, Rickman teaches the method of claim 4, wherein the setting includes setting, to be the set termination stage, a particular stage of the plurality of successive verification stages at which a verification rate (VR) and a false acceptance rate (FAR) associated with an individual verification result of the particular stage at least meet a threshold VR and a threshold FAR, respectively, based on a particular criterion (Rickman, [0011, 0028-0029, 0044] “…the capability to prioritize biometric matching queries according to user requirements, such as speed (i.e. threshold VR) or accuracy (threshold FAR). Teachings of certain embodiments may also receive multiple biometric sample inputs and generate prioritized biometric matching queries based on these inputs.”, “…search performance parameters 130 may include optimized search parameters, such as response time (i.e. verification rate), potential match accuracy (i.e. false acceptance rate), and/or required computing resources.”, “search performance parameters 130 may represent preferred or required parameters… a preferred search performance parameter may specify that a searching technique attempt to achieve a certain goal (i.e. threshold), such as performing a query in under a specified period of time (i.e. threshold VR)”, examiner asserts that user requirement of accuracy correspond to requiring the accuracy of a certain percentage, hence threshold.  Similarly with time as shown illustrated in the example in [0029] and [0044], plurality of successive verification stages corresponding to the number of accuracy levels/filter levels).  

Regarding claim 8, Rickman teaches the method of claim 1, wherein the plurality of biometric verifiers are configured to be executed to perform biometric verification of different modalities (Rickman [0044-0045] e.g. Fingerprint, face, iris).  

Regarding claim 9, Rickman teaches method of claim 1, wherein each biometric verifier of the plurality of biometric verifiers is configured to be executed to perform biometric verification based on received biometric information, the received biometric information including one of a face, a fingerprint, an iris, a vein, palm lines, a shape of an ear, and an electrocardiogram (ECG) (Rickman [0044-0045] e.g. Fingerprint, face, iris).  

Regarding claim 10, Rickman teaches method of claim 1, wherein the fusing includes fusing the plurality of outputs based on executing a fusion model corresponding to the particular combination of termination stages associated with the plurality of biometric verifiers among a plurality of fusion models associated with separate, respective combinations of termination stages associated with the plurality of biometric verifiers (Rickman [0044] fusing engine fusing fingerprint and face outputs, which are based on certain verification level as disclosed in [0044]).  

Regarding claim 11, Rickman teaches method of claim 1, wherein the verifying includes verifying the user based on comparing the result of the fusing and a threshold value corresponding to the particular combination of termination stages of the plurality of biometric verifiers (Rickman discloses two examples in [0044-0045] illustrating “fusion engine” fusing data corresponding to different verifiers e.g. fingerprint, face, iris, and the “fusion engine” performs differently based on set performance parameters, i.e. speed, accuracy, which correspond to different criteria that determines termination stage, “An external fusion engine determines that the person identified above is above the required accuracy (i.e. threshold)”, selection is illustrated as shown in terms of accuracy levels of biometric verifiers according to applications, as disclosed by Rickman).

Regarding claim 14, Rickman teaches the method of claim 1, wherein the setting includes selecting one biometric verifier of the plurality of biometric verifiers as a main verifier, selecting another biometric verifier of the plurality of biometric verifiers as a sub-verifier (Rickman Examples in [0044-0045], e.g. [0044] where a combination of (MedLow single finger biometric and a MedHigh face biometric) is shown where 1) a particular accuracy level/stage is set for face biometric by selecting a high-false accept rate and then 2) a particular accuracy level/stage is set for the finger by selecting a accuracy level such that “filter level” to be focused on the results from the face biometric in order to reduce response time as disclosed in [0031, 0044], [0044] “…the biometric samples 120 may be a MedLow single finger biometric (i.e. sub-verifier) and a MedHigh face biometric (i.e. main verifier).”), and 
selecting, from a plurality of separate combinations of a termination stage of the main verifier and a termination stage of the sub-verifier, a particular combination of the termination stage of the main verifier and the termination stage of the sub-verifier that increases a level of the termination stage of the main verifier (Rickman, [0044], “…the biometric samples 120 may be a MedLow single finger biometric…Because speed is a priority, the biometric query plan generator 110 may send the face biometric to a face-matching query, setting a high-false accept rate threshold that ensures that the matching entry will be returned if the entry is in the face-matching gallery.”, examiner asserts that “MedLow single finger biometric” is a “characterization of biometric search techniques” as indicated in [0031] and determine the stage at which search will be performed, Rickman further discloses in [0044] “The search performance parameters 130 may specify that response time is a priority and that the accuracy should be gr[e]ater than that can be accomplished with just a face matching query.”, where the accuracy level, i.e. termination stage, is greater for the face biometric, i.e. main verifier), 
wherein the fusing includes fusing the plurality of outputs using a fusion model configured to output a final verification result to verify the user based on an input vector of a dimension corresponding to an output of a set termination stage of the particular combination of termination stages (Rickman [0044-0045]).  

Regarding claim 15, Rickman teaches a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the method of claim 1 ([0003] and rationale in claim 1).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rickman (US 20110032076 A1), hereinafter Rickman in view of Rahmes et. al. (US 20110044514 A1), hereinafter Rahmes.

	Regarding claim 12, Rickman teaches the method of claim 1, wherein at least one biometric verifier of the plurality of biometric verifiers includes a fingerprint verifier, the fingerprint verifier is configured to be executed to output an individual verification result based on executing each stage of a plurality of stages of the fingerprint verifier, executing a first stage of the plurality of stages includes outputting an overlapping area and a matching score between a registered fingerprint image and an input fingerprint image (Rickman [0019] teaches analyzing specific points on a fingerprint scan, “recognize that biometric samples may vary in quality. For example, one potential mechanism for identifying a fingerprint biometric may include analyzing specific points on a fingerprint scan. However, two scans of the same finger may not reveal the same points. For example, the human subject may apply a different amount of pressure on the fingerprint scanner, thus potentially deforming the fingerprint scan. In another example, fingerprint scans may be generated from different fingerprint scanners, thus potentially producing fingerprint scans of different qualities.”).
Rickman discloses fingerprint verification, (Rickman, [0013]) and further teaches (Rickman, [0011,0015,0031]) filtering levels corresponding to different stages, however, Rickman does not explicitly disclose the remaining limitations.
Rahmes discloses executing a second stage of the plurality of stages includes outputting matching scores between the registered fingerprint image and blocks generated based on partitioning the input fingerprint image (Rahmes, [0009] “The method includes dividing a fingerprint image into a plurality of image blocks and computing a plurality of block scores for the plurality of image blocks.”, Figures 6-7 illustrates the plurality of blocks.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rickman to incorporate the teaching of Rahmes to partition the fingerprint image into plurality of blocks and producing plurality of scores, with the motivation of automating identification of fingerprint inpainting area, as recognized by (Rahmes, [0009]).

  Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rickman (US 20110032076 A1), hereinafter Rickman in view of Tang et. al. (US 9530047 B1), hereinafter, Tang.

Regarding claim 13, Rickman teaches the method of claim 1, wherein at least one biometric verifier of the plurality of biometric verifiers includes a face verifier, and the face verifier is configured to be executed to output an individual verification result (Rickman [0044-0045]).
While Rickman teaches face biometric, however, Rickman does not disclose the remaining limitations.
Tang discloses the face verifier is configured to be executed to output an individual verification result of each layer based on comparing features to be output by multiple layers in a neural network, based on an input image and features of a stored registered image corresponding to the layers (Tang, Col. 3 Line 50-55 “As shown in FIG. 4,…the convolutional neural network 130 may comprise a plurality of convolutional layers, such as 4 convolutional layers in this embodiment. The convolutional layers may extract identity relational features hierarchically.” Figure 4 illustrates the inputs and the different hierarchical neural network layers and corresponding features).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rickman to incorporate the teaching of Tang to devise neural network layers and extracting features for facial recognitions, with the motivation of directly and jointly extract facial features for facial recognitions, as recognized by (Tang, Col. 1 Line 51-55).
  
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rickman (US 20110032076 A1), hereinafter Rickman in view of Subramaniam et. al. (US 20140214630 A1), hereinafter Subramaniam.

Regarding claim 19, Rickman teaches a [smart phone], comprising: a memory storing a program of instructions; and a processor configured to execute the program of instructions (Rickman Figure 3 [0046] computer system comprising memory and processor) to obtain a plurality of biometric verifiers (Rickman [0013] The biometric samples 120 of system 100 may include any suitable biometric samples. For example, the biometric samples 120 may be of any suitable modality. A biometric modality is a type or class of biometric system. Examples of biometric modalities may include, but are not limited to, face, fingerprint, gait, hand geometry, iris, keystroke dynamics, signature, and vascular modalities.”), 
at least one of the biometric verifiers being configured to perform a verification process that terminate at any one of a plurality of successive verification stages, wherein each verification stage of the plurality of successive verification stages corresponds to at least one of a particular verification performance, a particular verification accuracy, and a particular verification speed (Rickman discloses in [0013] biometric modalities for verifications/matching such as “face, fingerprint, gait, hand geometry, iris, keystroke dynamics, signature, and vascular modalities”, and [0011] prioritizing biometric matching/verification is based on accuracy and speed, Rickman further discloses in e.g. [0028 20, 0031, 0033, 0038] parameters that characterize the biometric search technique, which depends on various accuracy levels, where the biometric search techniques account for variables that include, [0031] filter level, sample quality and gallery size. Examiner asserts that matching search technique is associated with a biometric verification technique where there are levels/termination stages of matching search techniques/verifications, where such levels/termination stages may depend on different accuracy level, which is dependent on biometric sample characteristics and associated gallery as disclosed in [0020, 0033]. Therefore, the matching engine of each biometric sample (e.g. face, iris, finger…etc.) may perform a search technique that depends on accuracy level desired (i.e. termination stage), which may be contingent on variables such as filter level, sample quality available (e.g. High, MedHigh, MedLow, Low) and gallery size available.), 
set a termination stage of each biometric verifier of the plurality of biometric verifiers, such that each biometric verifier of the plurality of biometric verifiers is associated with a separate termination stage of a particular combination of termination stages, respectively, wherein the termination stage of each biometric verifier is one of the plurality of successive verification stages (Rickman further discloses in [0011] “…select, execute, and/or modify biometric matching queries according to specified parameters. Teachings of certain embodiments may also recognize the capability to prioritize biometric matching queries according to user requirements”, Rickman illustrates examples of combining various biometric samples in (Rickman [0044-0045]). Example in [0044] where a combination of (MedLow single finger biometric and a MedHigh face biometric) is shown where 1) a particular accuracy level/stage is set for face biometric by selecting a high-false accept rate and then 2) a particular accuracy level/stage is set for the finger by selecting a accuracy level such that “filter level” to be focused on the results from the face biometric in order to reduce response time as disclosed in [0044], then the results are fused/combined together to produce results. Therefore, examiner asserts that (different accuracy levels, which are characterize by biometric search techniques, which account for variables including, filter levels, sample quality, gallery size) correspond to termination stages that may be imposed on biometric samples, where such stages dictate the accuracy levels. Examiner further asserts that successive verification stages correspond to the various accuracy levels that extend from low accuracy to high accuracy, where such higher accuracy level is inversely proportional to response time and is a function of biometric quality sample and gallery size, criterion includes accuracy and speed as disclosed in [0011], [0044-0045] discloses the individual results of each biometric sample at the particular accuracy level/filter lever and then combining the results, fusing the results for example in [0044-0045] is based the different accuracy level/filter level associated with the biometric sample 0073), 
execute the plurality of biometric verifiers, based on the particular combination of termination stages associated with the plurality of biometric verifiers, to generate a plurality of outputs (Rickman [0044-0045]). Example in [0044] where a combination of (MedLow single finger biometric and a MedHigh face biometric) is shown where 1) a particular accuracy level/stage is set for face biometric by selecting a high-false accept rate and then 2) a particular accuracy level/stage is set for the finger by selecting a accuracy level such that “filter level” to be focused on the results from the face biometric in order to reduce response time as disclosed in [0044], then the results are fused/combined together to produce results), 
fuse the plurality of outputs based on the particular combination of termination stages associated with the plurality of biometric verifiers to generate a result (Rickman Example in [0044] where a combination of (MedLow single finger biometric and a MedHigh face biometric) is shown where 1) a particular accuracy level/stage is set for face biometric by selecting a high-false accept rate and then 2) a particular accuracy level/stage is set for the finger by selecting a accuracy level such that “filter level” to be focused on the results from the face biometric in order to reduce response time as disclosed in [0044] “…the candidate list returned by the fingerprint matching engine may be sent with the potential matches from the face-matching query to a fusion engine, which will determine the final match.”), and 
verify a user based on the result (Rickman discloses the motivation of the biometric samples is for biometric human/identity verification, [0002] “Biometric verification and identification systems may be used in a variety of applications.”, [0010] “sing biometric systems to verify and/or identify a human subject”, further in [0034 and 45]).
Rickman discloses that the above method/process is performed on a general purpose computer as illustrated in Figure 3, however, Rickman does not disclose that the method is performed on a smart phone.
Subramaniam discloses a smart phone with fingerprint recognition, voice recognition, face recognition (Subramaniam [0031] “the electronic device (101) can be selected from a group comprising of a tablet, a smart phone, a kiosk device, a dedicated point of sale system or any other electronic device which is enabled with a User Identification Module (108) such as, RFID/NFC card reader or magnetic tape reader, registered email id, cellphone number, internet login id, wireless mobile pairing and a biometric authentication module (109) such as a voice biometric, a fingerprint biometric, an eye retina scan, face recognition…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rickman to incorporate the teaching of Subramaniam to utilize the above feature, with the motivation of enabling biometric authentication on buyers/users on portable electronic devices before granting an instantaneous loan for purchased products, as recognized by (Subramaniam Abstract and throughout).

Regarding claim 20, Rickman in view of Subramaniam teaches the smart phone of claim 19, wherein each biometric verifier is configured to be executed to output an individual verification result through a set of stages of the biometric verifier, the set of stages including at least one stage (Rickman discloses in [0044] where a combination of (MedLow single finger biometric and a MedHigh face biometric) is shown where 1) a particular accuracy level/stage is set for face biometric by selecting a high-false accept rate and then 2) a particular accuracy level/stage is set for the finger by selecting a accuracy level such that “filter level”, where the MedHigh and MedLow are examples of different sage to output a result based on the above stage).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Golden (US 9096189 B2) discloses communication devices including a smart phone is equipped with a biometric lock disabler that incorporates at least one of a fingerprint recognition, voice recognition, face recognition, hand geometry, retina scan, iris scan and signature.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASSAM A NOAMAN whose telephone number is (571)272-2705. The examiner can normally be reached Monday-Friday 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASSAM A NOAMAN/Examiner, Art Unit 2497